DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 21 January 2021 is acknowledged.  The traversal is on the ground(s) that the steel sheet is to be galvannealed, that the steel sheet cannot contain Bi, and that the galvannealed layer and steel sheet of Shigeki fail to have properties applicant claims or prefers.  This is not found persuasive. Shigeki teaches or suggests “alloying hot-dip galvanized steel sheet” which is synonymous with galvannealing. See Shigeki (Abstract; bottom page 2; Table 3, final column “alloy processing”). Shigeki teaches that Bi is optional, and so its exclusion would have been obvious. See Shigeki (middle page 4). As well, the amount of Bi in Shigeki is 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 January 2021.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it may exceed 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-7 and 11 are objected to because of the following informalities:  Regarding each of Claims 1-7 and 11, these claims contain lists of either elements, microstructures, and/or properties. .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 
Regarding Claim 2, it is unclear what is required by “fulfilling at least one of . . . optionally B . . . balance Fe apart from impurities”.  Does this claim necessarily limit the “composition” of Claim 1 or the galvannealed sheet? It is unclear how to understand the “at least one” requirement with respect to what could be optionally present. If B is present, must it be in the range specified by this claim? If B is present in claimed range, has “at least one of” been satisfied regardless of whether any other element is in specified range of this claim? What does “fulfilling at least one of” mean with respect to “balance Fe apart from impurities”? Is this language simply superfluous? 
Regarding Claim 1, it is unclear what is meant by “impurities”. Claim 4 may define this term in one context, but the amounts apparently can be greater than the amounts of expressly specified elements of the composition. Claim 4 allows for 0.1 wt. % of certain “impurities” whereas amounts of C, Cr, Ti, Nb, and 
Regarding Claim 3, it is unclear whether the elongation specified in this claim is in addition to “at least one” or whether it could constitute “at least one”.
Regarding Claim 4, it is unclear what is antecedent basis of “impurity contents”. Does this necessarily refer to “impurities” of the composition or to the galvannealed steel? It is unclear whether the amounts are weight percentages, or something else. Analogous rejection applies to Claim 11.
Regarding Claim 7, it is unclear what is “Toyota V Bend test”. Is this necessarily the bend test described as “90o V Bend test” in the Specification at page 8?
Claim 7 contains the trademark/trade name “Toyota”.  Where a trademark or trade name is used in a claim as a limitation to Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a bending test and, accordingly, the identification/description is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim 4, previous Claim 1 appears to be closed to further ingredients, yet this claim appears to specify the presence of further ingredients. Hence, this claim would not be properly further limiting. It is noted that the claim could be understood to be limiting “impurities” of previous Claim 1. However, the amounts that are permissible, e.g., 0.1 wt. %, appear to be beyond what would be typical for “impurities” since the amounts that are permissible are comparable to the amounts that could be present . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 3 and 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 1-7 and 11, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest galvannealed steel sheet having claimed composition, microstructure, tensile strength, and bendability in the claimed context. For example, while Shigeki JP 2013-108154 renders obvious a galvannealed steel sheet having the claimed composition for the reasons addressed above in the restriction traversal rebuttal, it fails to teach or suggest or serve as a basis of inherency for the combination of remaining claimed features, including bendability. See Shigeki (entire document; and Steel I and its properties in Tables 1 and 4). Takagi USPA 2014/0103684 fails to teach or suggest claimed features including bendability of galvannealed steel sheet in the claimed context. See Takagi (paragraph 147; and Tables 1-5). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
26 February 2021